Duncan, Judge
(concurring in part and dissenting in part):
I concur with the decision of the majority regarding the side-bar conference issue. I dissent from the decision reached by the majority which in effect affirms the action of the convening authority who reversed the military judge’s decision dismissing the Charge and specification for the failure to allow the appellant to consult military counsel. The appellant was confined on June 26, 1970. After a number of requests for consultation with such counsel, counsel was assigned on August 10, 1970; however, that counsel was injured before seeing the appellant, and Bielecki first consulted with new counsel on August 26, 1970. I would hold that such a protracted denial of the right to consult counsel is “so fundamentally unfair that the resultant impact is unconscionable, and fundamental fairness requires dismissal.” See United States v Mason, 21 USCMA 389, 45 CMR 163 (1972).
I concur in the determination that a convening authority has the authority to reverse a military judge on questions of law and that the facts at bar are not in dispute and the question is one of law. However, see my concurring opinion in United States v Adams, 21 USCMA 401, 45 CMR 175 (1972).